Case 20-00016-pmm          Doc 176    Filed 06/16/20 Entered 06/16/20 15:09:49            Desc Main
                                     Document Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                        :       Chapter 7
                                               :
 National Brokers of America, Inc.,            :       Case No. 19-15488 (PMM)
                                               :
          Debtor.                              :
                                               :
 National Brokers of America, Inc.,            :
 Robert H. Holber as Chapter 7 Trustee         :
 of National Brokers of America, Inc.,         :       Adv. Proc. 20-16 (PMM)
                                               :
          Plaintiff,                           :
 v.                                            :
                                               :
 Jason Scott Jordan,                           :
                                               :
          Defendant.                           :


          ORDER GOVERNING PROCEDURES AT STATUS HEARING
          CONDUCTED REMOTELY BY ZOOM VIDEOCONFERENCE

          AND NOW, whereas the Court having SCHEDULED a status hearing (“the Hearing”)

 in the above-captioned adversary proceeding for June 24, 2020 at 2:00 p.m.;

          AND, due to the limitations on public gatherings imposed by public health authorities in

 response to the COVID-19 pandemic, it being impractical to conduct the Hearing in the ordinary

 course in the courtroom;

          AND in order to facilitate a more productive and fruitful hearing, the Court having

 determined that the Hearing will be held via Zoom (the “Videoconference Hearing”);

          It is therefore ORDERED that the parties shall comply with the following procedures in

 connection with the Videoconference Hearing:



                                                   1
Case 20-00016-pmm         Doc 176      Filed 06/16/20 Entered 06/16/20 15:09:49              Desc Main
                                      Document Page 2 of 3



                              Technological and Logistical Protocols

 1.   Any attorney or party or representative of a party wishing to attend the Videoconference

      Hearing and participate by video shall notify the Courtroom Deputy

      (Barbara_Spinka@paeb.uscourts.gov) at least 72 hours prior to the Hearing. 1

 2.   ALL AUDIO WILL BE THROUGH THE ZOOM WEBSITE. IT IS STRONGLY

      PREFERRED THAT ALL PARTICIPANTS EMPLOY THE COMPUTER AUDIO

      OPTION RATHER THAN THE TELEPHONIC OPTION AVAILABLE ON THE

      WEBSITE.

 3.   To reduce the risk of transmission problems with the video or audio during the

      Videoconference Hearing, the parties should, when possible, limit themselves to one (1)

      participating attorney and it is preferable that those persons who do not anticipate

      addressing the Court limit themselves to audio participation. The Court reserves the right

      to limit the attendance of non-litigants and their counsel to receipt of audio.

 4.   Because Zoom technology permits the participants to set a virtual background when using

      the video function, all participants are instructed that any virtual background must be

      dignified and respectful. The background may not contain any messages or background

      that is political or that may influence the witness or the proceeding or that is otherwise

      inappropriate . FAILURE TO COMPLY WITH THIS PARAGRAPH MAY RESULT

      IN THE IMPOSITION OF SANCTIONS.

 5.   CONSISTENT WITH JUDICIAL CONFERENCE POLICY, NO PERSON MAY

      RECORD THE VIDEO OR AUDIO OF THE VIDEOCONFERENCE HEARING.

      FAILURE TO COMPLY WITH THIS PARAGRAPH MAY RESULT IN THE



 1
        An attorney may make the request on behalf of a client or client representative.

                                                    2
Case 20-00016-pmm      Doc 176    Filed 06/16/20 Entered 06/16/20 15:09:49   Desc Main
                                 Document Page 3 of 3



     IMPOSITION OF SANCTIONS.




 Date: June 16, 2020
                                               PATRICIA M. MAYER
                                               U.S. BANKRUPTCY JUDGE




                                           3
